Citation Nr: 1009692	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
the Mercy Anderson Hospital for the period extending from 
January 6, 2007, to January 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant, or service member, had active military service 
in the United States Navy from December 1971 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of May 2007 issued 
by the Department of Veterans Affairs (VA), Cincinnati VA 
Medical Center (VAMC), in Cincinnati, Ohio.  After appealing 
the VAMC's denial for benefits, the appellant proffered 
testimony before the undersigned Acting Veterans Law Judge 
(AVLJ) at the Cleveland, Ohio, RO, in September 2009.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment provided at the Mercy Anderson 
Hospital for the period extending from January 6, 2007, to 
January 7, 2007.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

3.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the service member did not have 
a total disability rating at the time of admission, and the 
service member was not a participant in a vocational 
rehabilitation program.

4.  The service member was enrolled in the VA Health Care 
System during the 24 months preceding January 2007.

5.  The service member is financially liable to Mercy 
Anderson Hospital, the provider of the emergency and post-
emergency room treatment.

6.  The service member does not have insurance to defray the 
costs of emergency and post-emergency room treatment.

7.  The service member has no remedy against a third party 
for payment of the emergency treatment provided.

8.  The service member is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency and post-emergency 
treatment provided.

9.  A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for the period extending 
from January 6, 2007, to January 7, 2007, reimbursement for 
such expenses is not warranted.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. §§ 17.52, 17.54 (2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
the period extending from January 6, 2007, to January 7, 
2007, have not been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency and post-emergency treatment 
received for the period extending from January 6, 2007, to 
January 7, 2007, have been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On January 6, 2007, while at home, the service member began 
experiencing severe stomach cramps and nausea.  Because 
relatives and friends were unable to transport him to an 
urgent care facility, the appellant called an ambulance 
service for transportation.  The ambulance reporting to his 
home and, per the appellant, the ambulance personnel refused 
to transport him to the Cincinnati VA Medical Center (VAMC) 
that was approximately 18 miles away but instead to him to 
the Mercy Anderson Hospital, approximately 5 miles away.  The 
appellant was subsequently treated at the Mercy Anderson 
Hospital for abdominal pain and gastroenteritis and then 
released from care on the morning of January 7, 2007.  
Following his treatment, the appellant submitted a claim for 
reimbursement of medical expenses.  

A review of the record reveals that the Cincinnati VAMC has 
denied his claims for payment of the treatment.  In denying 
the appellant's claim, the VAMC has said VA facilities were 
feasibly available to provide the care that the service 
member needed/required, the medical care was not for a 
service-connected disability, and that the medical care was 
not emergent.  The appellant has appealed this decision.  

The record indicates that the service member, at the time of 
the emergency room and subsequent hospitalization, was not in 
receipt of a 100 percent disability rating for any of his 
disabilities, conditions, or disorders.  He has, however, 
been granted service connection for post concussion 
headaches, a nasal scar, the residuals of a nasal fracture, 
and the residuals of a head injury (a scar).  A combined 30 
percent disability rating has been assigned.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2009).

In this case, the appellant was sent letters over the course 
of this appeal advising him of the information necessary to 
substantiate his claim as well as notifying him of all 
relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded the appellant the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the appellant in substantiating the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006).  Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the service member received in a private 
facility for the time extending from January 6, 2007, to 
January 7, 2007.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2009).  This is a factual, not a 
medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a service member, 
VA may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the service 
member sought and obtained proper authorization for VA 
payment of the private medical expenses he incurred while 
admitted to the Mercy Anderson Hospital.  Although the 
private medical records note that the appellant was an 
employee of the VA, none of those same records suggest or 
insinuate that Mercy Anderson Hospital personnel contacted 
the VAMC in Cincinnati after the appellant presented himself 
to the emergency room and was admitted for overnight 
observation.  The same record does not contain an actual 
authorization of payment to the Mercy Anderson Hospital by 
the VAMC for any and all treatment received by the service 
member.  The record before the Board reflects that the first 
time the VA was fully made aware of all of the treatment was 
when the VAMC received bills for payment for treatment.  It 
is further recognized that the request for payment was sent 
to VA more than 72 hours after the service member's emergency 
room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the period 
extending from January 6, 2007, to January 7, 2007, at the 
Mercy Anderson Hospital, was not obtained pursuant to 
38 C.F.R. § 17.54 (2009), and that payment is not warranted 
for expenses incurred in conjunction with that treatment 
under 38 U.S.C.A. § 1703 (West 2002).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that a "second avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone, 10 Vet. 
App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).



Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing such pain that he was reduced to crawling on the 
ground to reach a telephone to call for treatment.  Even if 
the Board agrees with the appellant, the evidence does not 
show that the treatment was for a service-connected 
disability or for a nonservice-connected disability that was 
affecting a service-connected disability.  See Swinney v. 
Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is 
nothing in the records that would indicate that the treatment 
was for a permanent disability and the service member was not 
participating in a vocational rehabilitation program.  As 
such, payment is not warranted for expenses incurred in 
conjunction with any of the treatment received on the days 
the service member was hospitalized at the Mercy Anderson 
Hospital pursuant to 38 U.S.C.A. § 1728 (West 2002).

Further, the Board finds that the care rendered by the 
private facility was for a medical emergency of such nature 
that delay could have been hazardous to life or health in 
light of the complaints expressed by the appellant.  However, 
the Board finds that at the time of the hospitalization, the 
service member did not satisfy any of the four requirements 
of the second criterion, and that payment is not warranted 
for expenses incurred in conjunction with that treatment 
under 38 U.S.C.A. § 1728 (West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(or Millennium Act).  To be eligible for reimbursement under 
this authority the appellant has to satisfy all of the 
following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
service member could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the service member 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the service member was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The service member is financially 
liable to the provider of emergency 
treatment for the treatment;

(g)  The service member has no coverage 
under a health-plan contract for payment 
or reimbursement, in whole or in part, 
for the emergency treatment (this 
condition cannot be met if the service 
member has coverage under a health-plan 
contract but payment is barred because of 
a failure by the service member or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure 
to submit a bill or medical records 
within specified time limits, or failure 
to exhaust appeals of the denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the service 
member or provider against a third party 
for payment of such treatment; and the 
service member has no contractual or 
legal recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the service member's liability to 
the provider; and

(i)  The service member is not eligible 
for reimbursement under 38 U.S.C.A. 1728 
for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of service member's, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

In determining whether evidence submitted by an appellant is 
credible, i.e., his testimony before the Board concerning the 
actions of the ambulance personnel, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The appellant's statements that he has offered 
during the course of this appeal have not been contradictory.  
Moreover, since the appellant filed his claim, his recitation 
of the overall facts and the actions by ambulance personnel 
has remained consistent.  The Board finds that the 
appellant's hearing testimony is credible, probative, and it 
adds weight to the overall claim.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-156 (1996).

Upon reviewing the evidence, the Board concludes that the 
appellant does satisfy all of the elements of the Millenium 
Act:

(a)  the services were provided in an 
emergency room of a hospital and then the 
hospital itself;

(b)  delay in seeking immediate medical 
attention may or may not have been 
hazardous to life or health.  A prudent 
layperson who possesses an average 
knowledge of health and medicine and who 
was experiencing the symptoms complained 
thereof by the service member may or may 
not have reasonably expected the absence 
of immediate medical attention to result 
in placing the his health in serious 
jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities were not feasibly 
available in that ambulance personnel 
determined that they would take the 
appellant to Mercy Anderson Hospital and 
not the Cincinnati VAMC;  

(d)  no claim for care beyond the initial 
emergency evaluation and stabilization of 
the underlying gastrointestinal condition 
is at issue here;

(e)  the service member was enrolled in 
the VA health care system and received 
care at a VA medical facility within the 
previous twenty-four months;

(f)  the service member is financially 
liable to the provider of the emergency 
treatment, as noted by the private 
emergency room and post-emergency 
hospital bills;

(g)  the service member had no additional 
medical coverage;

(h)  the service member has no 
contractual or legal recourse against a 
third party; and

(i)  the service member is not eligible 
for reimbursement under 38 U.S.C. 1728, 
as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment received 
at the Mercy Anderson Hospital for the period extending from 
January 6, 2007, to January 7, 2007, have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 
(2009).  Accordingly, the benefit sought on appeal is 
granted.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
the Mercy Anderson Hospital, for the period extending from 
January 6, 2007 to January 7, 2007, is granted.  



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


